UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1 13 AND 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-32493 REGIONAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) 205 South Fifth Street, Hartsville, SC 29551 (843-383-4333) (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $1.00 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section 13 (a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) x Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:171 Pursuant to the requirements of the Securities Exchange Act of 1934, CBC Holding Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:November 14, 2007 By: /s/ Curtis A. Tyner, Sr. Curtis A. Tyner, Sr. President and Chief Executive Officer
